United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-3494
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Victor Brown

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                          Submitted: July 6, 2016
                           Filed: July 11, 2016
                              [Unpublished]
                              ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Victor Brown directly appeals the district court’s1 judgment in his criminal
case, and his counsel requests leave to withdraw under Anders v. California, 386 U.S.
738 (1967). We grant counsel leave to withdraw and affirm the judgment.

       Brown was indicted on charges of conspiring to distribute at least 28 grams of
a mixture or substance containing cocaine base, and delivering a mixture or substance
containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii),
(b)(1)(C), and 846. During a bench trial, Brown objected to witness testimony
regarding out-of-court statements by alleged co-conspirator, LeMarcus Wright, and
the court conditionally admitted the statements under United States v. Bell, 573 F.2d
1040, 1044 (8th Cir. 1978), subject to making an admissibility determination at the
conclusion of the evidence. The court admitted the out-of-court statements at the
conclusion of the evidence, after finding that the government had proven by a
preponderance of the evidence that Wright’s statements were made by a
co-conspirator during the course and in furtherance of the conspiracy. The court also
found that the government had proven Brown’s guilt of the charged offenses beyond
a reasonable doubt. Over Brown’s objection, the district court found at sentencing--
based on trial testimony that the court found credible--that the offenses involved at
least 112 grams of cocaine base. The court imposed a bottom-of-the-Guidelines
sentence of 78 months in prison and 4 years of supervised release. For reversal,
Brown challenges (1) the sufficiency of the evidence to support the verdicts, (2) the
admission of Wright’s out-of-court statements, and (3) the drug-quantity
determination at sentencing. For the following reasons, these challenges fail.

       First, the evidence at trial--which included corroborating testimony of several
witnesses, and cellular-telephone text messages between Brown and Wright--was
sufficient for a reasonable factfinder to find the offenses proved beyond a reasonable


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
doubt. See United States v. Higgins, 710 F.3d 839, 843 (8th Cir. 2013). Second, the
court did not abuse its discretion in admitting Wright’s out-of-court statements, after
determining that the government had satisfied the Bell prerequisites. See Fed. R.
Evid. 801(d)(2)(E); United States v. Whitlow, 815 F.3d 430, 434 (8th Cir. 2016).
Third, the court did not clearly err in determining, based on the credited trial
testimony, that the offenses involved at least 112 grams of cocaine base. See United
States v. Yellow Horse, 774 F.3d 493, 496 (8th Cir. 2014); United States v. Moss,
138 F.3d 742, 745 (8th Cir. 1998) (district court’s findings as to credibility related to
drug quantity are virtually unreviewable on appeal).

      Finally, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, the judgment is affirmed, and
counsel is granted leave to withdraw.
                       ______________________________




                                          -3-